Title: To George Washington from Richard Peters, 22 August 1776
From: Peters, Richard
To: Washington, George



Sir.
War Office [Philadelphia] Augt 22d 1776

I have put under the Care of the Bearer’s, Part of the Philadelphia Light Horse, five hundred thousand Dollars to be sent to Ticonderoga for the Use of the Northern Army. As it might save Expence & be more expeditious, I have desired the Gentlemen, to call at Head Quarters & take your Excellency’s Opinion & Directions as to the Propriety of sending the Money by Water; the River being now cleared of the Enemy’s Ships. Should you think it best to send their Charge by Water, the Gentlemen will either accompany it themselves, or submit to your Excellency’s Appointment of another Guard with Pleasure, as some of them are desirous of returning tho’ two are inclinable to proceed the whole Way. I have troubled you on this Head by the Advice of the Board of War & have the Honour to be with great Esteem & Respect your very obedt & most hble Servt

Richard Peters Secy

